In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1768V
                                          UNPUBLISHED


    KIMBERLY NEIGHBORS,                                         Chief Special Master Corcoran

                         Petitioner,                            Filed: August 9, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Abscess

                         Respondent.


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Meghan Murphy, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

        On December 4, 2020, Kimberly Neighbors filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”), and on April 13, 2022, she filed an amended petition. Petitioner alleges
that she suffered an abscess that was caused in fact by the influenza (“flu”) vaccine she
received in her left shoulder on October 16, 2019. Amended Petition at 1. Petitioner
further alleges she received the vaccine in the United States, her abscess and sequelae
persisted for more than six months, and neither Petitioner nor any other party has ever
filed any action, or received compensation in the form of an award or settlement, for her
vaccine-related injury. Amended Petition at ¶¶ 2, 9-11. The case was assigned to the
Special Processing Unit of the Office of Special Masters.



1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On April 22, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for abscess. On August 8, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $25,000.00. Proffer at
2. In the Proffer, Respondent represented that Petitioner agrees with the proffered award.
Id. Based on the record as a whole, I find that Petitioner is entitled to an award as stated
in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $25,000.00 (in pain and suffering) in the form of a check payable
to Petitioner. This amount represents compensation for all damages that would be
available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                             )
KIMBERLY NEIGHBORS,                          )
                                             )
               Petitioner,                   )
                                             )       No. 20-1768V
       v.                                    )       Chief Special Master Corcoran
                                             )       ECF
SECRETARY OF HEALTH AND                      )
HUMAN SERVICES,                              )
                                             )
               Respondent.                   )
                                             )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On December 4, 2020, Kimberly Neighbors (“petitioner”) filed a petition for

compensation (“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C.

§§ 300aa-1 to -34 (“Vaccine Act” or “Act”), alleging that she suffered a left shoulder injury

related to vaccine administration (“SIRVA”) as a result of receiving an influenza (“flu”)

vaccination on October 16, 2019. See Petition at Preamble. On March 18, 2022, the Secretary of

Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that this case is

appropriate for compensation under the terms of the Act, as petitioner sustained an abscess that

was caused in-fact by the flu vaccine she received on October 16, 2019. ECF No. 23. On April

13, 2022, petitioner filed an amended petition, alleging that she suffered from an abscess caused

by her flu vaccination on October 16, 2019. See ECF No. 25 (Amended Petition). On April 22,

2022, the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation. ECF No. 26.
I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $25,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). This amount represents all elements of compensation to which

petitioner is entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $25,000.00, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Kimberly Neighbors:                          $25,000.00



                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Principal Deputy Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future,
unreimbursed expenses, future lost earnings and future pain and suffering.
                                                 2
                        LARA A. ENGLUND
                        Assistant Director
                        Torts Branch, Civil Division

                        /s/ Meghan R. Murphy
                        MEGHAN R. MURPHY
                        Trial Attorney
                        Torts Branch, Civil Division
                        U.S. Department of Justice
                        P.O. Box 146
                        Benjamin Franklin Station
                        Washington, D.C. 20044-0146
                        Tel: (202) 616-4264
                        meghan.r.murphy@usdoj.gov

DATED: August 8, 2022




                           3